

115 HR 6953 IH: Giving Increased Resources to Learning Students Act
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6953IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Ms. Meng (for herself, Ms. Adams, Ms. Bass, Mr. Blumenauer, Ms. Judy Chu of California, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cohen, Ms. DeLauro, Mrs. Dingell, Mr. Espaillat, Ms. Frankel of Florida, Mr. Gallego, Mr. Gomez, Mr. Grijalva, Mr. Hastings, Ms. Jackson Lee, Ms. Jayapal, Mr. Johnson of Georgia, Mr. Khanna, Ms. Kuster of New Hampshire, Mrs. Lawrence, Mr. Lawson of Florida, Ms. Lee, Ms. Lofgren, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Ms. McCollum, Mr. McGovern, Mr. Meeks, Mr. Nadler, Mrs. Napolitano, Ms. Norton, Mr. Payne, Mr. Quigley, Mr. Raskin, Mr. Richmond, Mr. Rush, Mr. Ryan of Ohio, Ms. Schakowsky, Mr. Serrano, Ms. Sewell of Alabama, Mr. Sires, Mr. Soto, Ms. Titus, Mr. Tonko, Mrs. Torres, Mr. Veasey, Mr. Vela, Ms. Velázquez, Ms. Wasserman Schultz, Mrs. Watson Coleman, Ms. Wilson of Florida, and Ms. Moore) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend subpart 1 of part A of title IV of the Elementary and Secondary Education Act of 1965 to
			 provide States with the option of using grant funds to supply menstrual
			 hygiene products to students.
	
 1.Short titleThis Act may be cited as the Giving Increased Resources to Learning Students Act or the GIRLS Act. 2.Option for States to provide menstrual hygiene products to students (a)In generalSection 4108(5)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7118(5)(C)) is amended—
 (1)in clause (vi), by striking or after the semicolon; (2)in clause (vii), by inserting or after the semicolon; and
 (3)by adding at the end the following:  (viii)provide free menstrual hygiene products to students who use menstrual hygiene products;.
 (b)DefinitionsSection 4102 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7112) is amended— (1)by redesignating paragraphs (6) through (8) as paragraphs (7) through (9), respectively; and
 (2)by inserting after paragraph (5) the following:  (6)Menstrual hygiene products (A)In generalThe term menstrual hygiene products means tampons, pads, liners, cups, and similar products used with respect to menstruation by individuals.
 (B)RulemakingBy not later than 1 year after the date of enactment of the Giving Increased Resources to Learning Students Act, the Secretary, in consultation with the Secretary of Health and Human Services, shall promulgate rules with respect to this paragraph..
				